Citation Nr: 0928605	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in November 
1933.  They divorced in April 1959.  The Veteran died in 
December 1970.

2.  The appellant was remarried in August 1979.  Her second 
husband died in April 2005.   




CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for purposes of VA death benefits have not been met.  
38 U.S.C.A. §§ 101(3), 103, 1102 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.5, 3.50, 3.52, 3.55, 3.206 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for VA death benefits, 
to include DIC benefits.  See 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.50(a) (2008). 

The term "surviving spouse" means a person of the opposite 
sex who was legally married as defined by 38 C.F.R. § 3.1(j), 
was the spouse of the veteran at the time of the veteran's 
death and (1) lived with the veteran continuously from the 
date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse; and (2) except as provided in § 3.55, has not 
remarried or has not since the death of the veteran or, after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  See 38 C.F.R. § 3.50 
(2008). 

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the right 
to benefits accrued 38 C.F.R. § 3.1(j).  Proof of marriage 
may be established by documentation such as a certificate of 
marriage, affidavits, official reports or any other secondary 
evidence that supports the proposition that marriage actually 
occurred.  See 38 C.F.R. § 3.206 (2008).  

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  See 38 C.F.R. § 3.206 
(2008).  In cases where recognition of the decree is thus 
brought into question, where the issue is whether the veteran 
is single or married (dissolution of a subsisting marriage), 
there must be a bona fide domicile in addition to the 
standards of the granting jurisdiction respecting validity of 
divorce.  38 C.F.R. § 3.206 (2008).

In this case, the appellant married the Veteran in November 
1933.  They were divorced in April 1959 after the court 
determined that he had not lived with her for the past two 
years.  However, the evidence indicates that she may have 
still lived with him "off and on" since then until near or 
at the time of his death.  

The appellant's own statements in this regard are 
inconsistent.  In August 1971, she stated that the Veteran 
left her in 1968 and, at a hearing at the RO in January 1972, 
she claimed that she never lived with him after 1960.  
However, statements by others indicated that she lived and 
cared for the Veteran until his death in December 1970 and 
that the two were generally recognized as married by those 
who knew them.  Nonetheless, the Board accepts the RO's 
administrative decision from February 1971 determining that 
the two had been in a valid common law marriage since 
December 1933.  

In October 1979, approximately nine years after the Veteran 
died, the appellant married another man and ceased to receive 
VA benefits.  The evidence does not indicate whether her 
second husband was a veteran, and they were married until his 
death in April 2005.  The appellant filed her claim for 
entitlement for pension as a surviving spouse of the Veteran, 
her first husband, in July 2005.

When considering the appellant's status as a surviving spouse 
under 38 C.F.R. § 3.1(j), the Board acknowledges that the 
appellant was either legally married or in a common law 
marriage with the Veteran until his death in December 1970.  
However, she nevertheless is not his surviving spouse because 
she subsequently remarried and does not fall under any of the 
exceptions in 38 C.F.R. § 3.55(a).  

The most relevant exception in this case, 38 C.F.R. 
§ 3.55(a)(2), states that a  remarriage after January 1, 
1971, will not bar benefits to a surviving spouse of a prior 
marriage if, before November 1, 1990, that marriage was 
either terminated by death or dissolved by a court with basic 
authority to render divorce decrees. 

However, the appellant does not meet the requirements of this 
exception.  Although she remarried after January 1, 1971, her 
second marriage did not end until her second husband's death 
in April 2005.  Moreover, the Board has reviewed the 
remaining exceptions under 38 C.F.R. § 3.55(a) and has 
determined that they similarly do not apply.

Therefore, the appellant is not the surviving spouse of the 
Veteran, since she subsequently remarried and does not meet 
any of the exceptions under 38 C.F.R. § 3.55(a).  
Accordingly, the Board concludes that the appellant is not 
entitled to VA pension benefits.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Next, VA has a duty to assist an appellant veteran in the 
development of the claim.  This duty includes assisting him 
or her in the procurement of service treatment records and 
other pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the appellant submitted marriage, divorce, and death 
documentation for the Veteran and for her second husband.  
Further, she requested a hearing before the Board but failed 
to report.  Therefore, the available records and evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Recognition as the Veteran's surviving spouse for purposes of 
Department of Veterans Affairs (VA) death benefits is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


